This is an action to recover $30.22 damages for failure to deliver certain peanuts according to contract.
The action was heard in the Superior Court on appeal from a justice of the peace, and the plaintiff was there awarded $6.95 damages, and the defendant appealed.
It was in evidence that the defendant was a tenant of one Weaver at the time the contract of sale was made, and that the peanuts were raised on the land of Weaver.
The principal exception relied on by the defendant is to the refusal of his Honor to charge the jury that the plaintiff could not recover because of the illegality of the contract, in that the defendant was a tenant and had not settled with his landlord and had no right to sell or remove the peanuts.
We find, however, that his Honor gave the defendant the full benefit of the principle for which he contends.
He charged the jury, among other things, as follows:
"Ordinarily a tenant has no right to sell any part of the crop until he has paid his rents and advances; and a person making a contract with him to buy, knowing that he is a tenant and knowing that rents and advances had not been paid, could not enforce such a contract. The contention of the plaintiff is that the landlord consented that the tenant should deal with those peanuts.
"The plaintiff contends that the landlord consented; that he had been his tenant for some years, and had been in the habit of selling the (705)   peanut crop, and this year he was selling the peanuts just as he had been doing before, and the landlord says he made no objection, and the reason the landlord took charge was because the tenant asked him.
"If you are satisfied from the testimony and by its greater weight that the tenant had the consent of the landlord to sell the peanuts, then you are to disregard their relations as landlord and tenant."
There was evidence tending to prove that the landlord had given his consent to the sale by the defendant, and it was only upon this view of the case that his Honor permitted the recovery by the plaintiff.
There is
No error. *Page 761